Case: 12-14436   Date Filed: 03/19/2013   Page: 1 of 4

                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14436
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:12-cv-60013-KMW


GURTRAM J. JOHNSON,

                                                            Plaintiff-Appellant,
                                  versus


OFFICE OF SOCIAL SECURITY ADMINISTRATION,
IRAMA TRINCHET,
VERENE J. PEGUES,
EVELIN DEIVALIE,
DEBORAH DESONZD,

                                                        Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________
                            (March 19, 2013)

Before TJOFLAT, PRYOR, and EDMONDSON, Circuit Judges.
                 Case: 12-14436        Date Filed: 03/19/2013        Page: 2 of 4

PER CURIAM:


       Gurtram Johnson was arrested, indicted, and tried for intimidating

employees of the Social Security Administration (“SSA”); the indictment was

dismissed after two trials with hung juries. Now Johnson, proceeding pro se,

appeals the district court’s dismissal of his 42 U.S.C. § 1983 action, alleging

broadly violations of the First, Fourth, Fifth, Sixth, Eighth, and Fourteenth

Amendments to the United States Constitution and alleging the torts of defamation,

slander, libel, and intentional infliction of emotional distress. Defendants are SSA

and certain SSA employees. * After allowing Johnson to amend his original

complaint, the district court concluded that the complaint failed to state a claim

and, therefore, dismissed it with prejudice. We see no reversible error.

       We review de novo the district court’s dismissal of a complaint for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6), accepting the

allegations of fact in the complaint as true and construing them in the light most

favorable to the plaintiff. See Timson v. Sampson, 518 F.3d 870, 872 (11th Cir.

2008).




*
  On appeal, Johnson -- ineffectively and incorrectly -- has named, as a defendant, the district
court judge who dismissed his complaint. Johnson, in this appeal, does not assert all the claims
that he asserted in district court and has asserted some claims he did not assert in district court;
none of these claims are correctly before us. But our decision is not based on abandonment.


                                                  2
               Case: 12-14436     Date Filed: 03/19/2013    Page: 3 of 4

      A court “shall dismiss” a case filed in forma pauperis if the court determines

that the complaint “fails to state a claim upon which relief may be granted.” 28

U.S.C. § 1915(e)(2)(B)(ii). A complaint fails to state a claim if it fails to plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 1974, 167 L.Ed.2d 929 (2007).

The complaint need not include detailed factual allegations, but it must set forth

“more than labels and conclusions [or] a formulaic recitation of the elements of a

cause of action.” Id. at 555, 127 S.Ct. at 1964-65. “Factual allegations must be

enough to raise a right to relief above the speculative level.” Id. at 555, 127 S.Ct.

at 1965. “[C]onclusory allegations, unwarranted deductions of facts or legal

conclusions masquerading as facts will not prevent dismissal.” Oxford Asset

Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).

      Section 1983 confers federal jurisdiction over suits alleging the violation of

civil and constitutional rights by state actors only. Federal courts may exercise

supplemental jurisdiction over state-law claims only if the state-law claims are

substantially related to a claim over which the courts have original jurisdiction.

See 28 U.S.C. § 1367.

      We affirm the district court’s dismissal of Johnson’s complaint with

prejudice. Section 1983 does not confer federal jurisdiction over claims against

federal actors like the SSA or SSA employees. Though Johnson’s complaint could


                                           3
               Case: 12-14436     Date Filed: 03/19/2013    Page: 4 of 4

be construed as bringing its constitutional claims under Bivens v. Six Unknown

Fed. Narcotics Agents, 403 U.S. 388 (1971), Bivens actions cannot be brought

against federal agencies such as the SSA. See Fed. Deposit Ins. Corp. v. Meyer,

510 U.S. 471, 484-86, 114 S.Ct. 996, 1004-06, 127 L.Ed.2d 308 (1994).

      Even when we read the complaint liberally and infer, as did the district

court, that Johnson intended to bring a Bivens action against the SSA employees,

his complaint failed to allege specifically enough how the employees violated his

federal constitutional rights; thus, the complaint failed to state a claim under the

United States Constitution. See Twombly, 550 U.S. at 570, 127 S.Ct. at 1974.

Johnson has also failed to plead facts sufficient to support the plausibility of his

state-law claims for libel, slander, defamation, or intentional infliction of emotional

distress. See id.

      AFFIRMED.




                                           4